Order entered August 23, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01352-CV

                             LARRY G. MCCLENDON, Appellant

                                                  V.

                               BOBBY SPRINGFIELD, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-00488

                                             ORDER
       Before the Court is appellant’s August 10, 2016 motion to abate the appeal and direct the

trial court to enter findings of fact and conclusion of law. We GRANT the motion.

       We ORDER the trial court to file findings of fact and conclusions of law WITHIN

THIRTY DAYS of the date of this order.

       We ORDER Felicia Pitre, Dallas County District Clerk, to file, WITHIN FORTY-

FIVE DAYS of the date of this order, a supplemental clerk’s record containing the trial court’s

signed findings of fact and conclusions of law.

       Appellant’s brief will be due THIRTY DAYS after the date the supplemental clerk’s

record containing the trial court’s findings of fact and conclusions of law is filed.
       We ABATE this appeal for FORTY-FIVE DAYS to allow the trial court to comply with

this order. The appeal will be REINSTATED in forty-five days or when the supplemental

clerk’s record is filed, whichever occurs sooner.

       We DIRECT the Clerk of this Court to send a copy of this order to the Presiding Judge

of 162nd Judicial District Court, Ms. Pitre, and all counsel of record.

                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE